Case 1:21-cv-00368 Document 1-1 Filed 05/07/21 Page 1 of 22




      Removal Exhibit A
                      Case 1:21-cv-00368 Document 1-1 Filed 05/07/21 Page 2 of 22

                              THE STATE OF NEW HAMPSHIRE
                                            JUDICIAL BRANCH
                                               SUPERIOR COURT
Rockingham Superior Court                                                                      Telephone: 1-855-212-1234
Rockingham Cty Courthouse/PO Box 1258                                                      TTYITDD Relay: (800) 735-2964
Kingston NH 03848-1258                                                                        http://www.courts.state.nh.us


                                   SUMMONS IN A CIVIL ACTION



Case Name:             William Brouck v Exxon Mobil
Case Number:           218-2020-CV-00584

Date Complaint Filed: May 15, 2020
A Complaint has been filed against Exxon Mobil in this Court. A copy of the Complaint is attached.

The Court ORDERS that ON OR BEFORE:
July 02, 2020         William Brouck shall have this Summons and the attached Complaint
                      served upon Exxon Mobil by in hand or by leaving a copy at his/her
                      abode, or by such other service as is allowed by law.
July 23, 2020                  William Brouck shall electronically file the return(s) of service with this
                               Court. Failure to do so may result in this action being dismissed without
                               further notice.
30 days after Defendant        Exxon Mobil must electronically file an Appearance and Answer or other
is served                      responsive pleading form with this Court. A copy of the Appearance and
                               Answer or other responsive pleading must be sent electronically to the
                               party/parties listed below.

Notice to Exxon Mobil: If you do not comply with these requirements you will be considered in
default and the Court may issue orders that affect you without your input.
Send copies to:
 Charles F. Perrault, ESQ                 Perrault Law Group PLLC 79 Haverhill St Methuen MA 01844
 Exxon Mobil                              5959 Las Colinas Boulevard Irving TX 75039
                                                                 BY ORDER OF THE COURT

May 18, 2020                                                     Jennifer M. Haggar
                                                                 Clerk of Court
(126921)




NHJB-2678-Se (07/01/2018)         This is a Service Document For Case: 218-2020-CV-00584
                                                 Rockingham Superior Court
                      Case 1:21-cv-00368 Document 1-1 Filed 05/07/21 Page 3 of 22


                              THE STATE OF NEW HAMPSHIRE
                                     JUDICIAL BRANCH
                                             SUPERIOR COURT
Rockingham Superior Court                                                             Telephone: 1-855-212-1234
Rockingham Cty Courthouse/PO Box 1258                                             TTY/TDD Relay: (800) 735-2964
Kingston NH 03848-1258                                                               http://www.courts.state.nh.us


                                           SUMMONS
                                   MOTION TO ADD DEFENDANT



Case Name:             William L Brouck v Exxon Mobil Corporation, et al
Case Number:           218-2020-CV-00584

Date Motion to Add Party Filed: March 23, 2021
This Court has granted a motion that adds you as a party in this case. A copy of the Complaint
initiating the case, the motion to add you as a party and any structuring conference order and/or trial
scheduling notice issued by the court is attached.
The Court ORDERS that ON OR BEFORE:
May 08, 2021          William L. Brouck shall have this Summons, the attached Complaint and
                      the motion to add defendant served upon Quick Stop Properties, LLC, and
                      Drake Petroleum Company in hand or by leaving a copy at his/her abode,
                      or by such other service as is allowed by law.
May 29, 2021                   William L. Brouck shall electronically file the return(s) of service with this
                               Court. Failure to do so may result in this action being dismissed without
                               further notice.
30 days after service          Quick Stop Properties, LLC, and Drake Petroleum Company must
                               electronically file an Appearance and Answer or other responsive pleading
                               with this Court. A copy of the Appearance and Answer or responsive
                               pleading must be sent electronically to the party/parties listed below.


Notice to Quick Stop Properties, LLC, and Drake Petroleum Company: If you do not comply with
these requirements you will be considered in default and the Court may issue orders that affect you
without your input.
Send copies to:
 Charles F. Perrault, ESQ                 Perrault Law Group PLLC 79 Haverhill St Methuen MA 01844
 Michael R. Mortimer, ESQ                 Wadleigh Starr & Peters 95 Market Street Manchester NH 03101
 Quick Stop Properties, LLC               33 Clementi Lane Methuen MA 01844
 Drake Petroleum Company Inc              800 South Street Suite 500 Waltham MA 02451
                                                            BY ORDER OF THE COURT
March 24, 2021                                              Jennifer M. Haggar
                                                            Clerk of Court
(523)


NHJB-2773-Se (07/01/2018)
                     Case 1:21-cv-00368 Document 1-1 Filed 05/07/21 Page 4 of 22


                             THE STATE OF NEW HAMPSHIRE
                                        JUDICIAL BRANCH
                                          SUPERIOR COURT
Rockingham Superior Court                                                        Telephone: 1-855-212-1234
Rockingham Cty Courthouse/PO Box 1258                                        TTY/TDD Relay: (800) 735-2964
Kingston NH 03848-1258                                                          http://www.courts.state.nh.us


                                    NOTICE TO DEFENDANT
Case Name:            William L Brouck v Exxon Mobil Corporation, et al
Case Number:          218-2020-CV-00584
You have been served with a Complaint which serves as notice that this legal action has been filed
against you in the Rockingham Superior Court. Review the Complaint to see the basis for the
Plaintiffs claim.
Each Defendant is required to electronically file an Appearance and Answer 30 days after service.
You may register and respond on any private or public computer. For your convenience, there is also
a computer available in the courthouse lobby.
If you are working with an attorney, they will guide you on the next steps. If you are going to
represent yourself in this action, go to the court's website: www.courts.state.nh.us, select the
Electronic Services icon and then select the option for a self-represented party.
        6. Complete the registration/log in process. Click Register and follow the prompts.
        7. After you register, click Start Now. Select Rockingham Superior Court as the location.
        8. Select "I am filing into an existing case". Enter 218-2020-CV-00584 and click Next.
        9. When you find the case, click on the link and follow the instructions on the screen. On the
           'What would you like to file?" screen, select "File a Response to Civil Complaint". Follow
           the instructions to complete your filing.
        10. Review your Response before submitting it to the court.

IMPORTANT: After receiving your response and other filings the court will send notifications and
court orders electronically to the email address you provide.
A person who is filing or defending against a Civil Complaint will want to be familiar with the Rules of
the Superior Court, which are available on the court's website: www.courts.state.nh.us.
Once you have registered and responded to the summons, you can access documents electronically
filed by going to https://odypa.nhecourt.us/portal and following the instructions in the User Guide. In
that process you will register, validate your email, request access and approval to view your case.
After your information is validated by the court, you will be able to view case information and
documents filed in your case.


If you have questions regarding this process, please contact the court at 1-855-212-1234.




NHJB-2773-Se (07/01/2018)
          Case 1:21-cv-00368 Document 1-1 Filed 05/07/21 Page 5 of 22                           t-iie    3/10/2021 10:03 /3
                                                                                                  Rockingham Superior Cot
                                                                                                          E-Filed Docume


                                                                                Clerk's Notice of Decision
                                                                                Document Sent to Parties
                           STATE OF NEW HAMPSHIRE
                                                                                 n 03/24/2021




                                                                                o
ROCKINGHAM, SS.                              SUPERIOR COURT
                                             DOCKET NO. 218-2020-CV-00584


                                 WILLIAM L. BROUCK                                          Granted

                                                V.
                                                                                    Honorable Marguerite L. Wageling
                         EXXON MOBIL CORPORATION                                          March 23, 2021




                      PLAINTIFF'S, WILLIAM L. BROUCK,
                       MOTION TO AMEND COMPLAINT


      NOW COMES the Plaintiff, William L. Brouck, by and through his counsel
Charles F. Perrault, Esq., Perrault Law Group, Fug. and, pursuant to Rule 12. of the
Superior Court of New Hampshire, requests that this Honorable Court permit his
Amendment of the Complaint in this matter so as to add two additional
Defendants.


       In support, the Plaintiff states the following:

   1. The within action sounds in negligence as a consequence of Plaintiff's
       February 17, 2020 slip and fall on ice which accumulated as a result of a
       defective gas pump canopy, and as a result of the failure to remove, salt,
      sand, or otherwise treat the accumulation of ice.

   2. On or about February 18, 2021, in conjunction with its "Surreply", Defendant
       provided to Plaintiff copies of a certain September 26, 2008 document entitled
       "Lease" (see attached Exhibit A"), and a certain May 8, 2017 document entitled
       "Lease Modification Agreement" (see attached Exhibit B").

                                                 1

                       This is a Service Document For Case: 218-2020-CV-00584
                                      Rockingham Superior Court
         Case 1:21-cv-00368 Document 1-1 Filed 05/07/21 Page 6 of 22




  3. The aforesaid documents purported to identify the owner of the subject premises
      on the February 17, 2020 date of loss, that being Quick Stop Properties, LLC, a
      Massachusetts limited liability company.


  4. The aforesaid documents also purported to identify a Lessee, Drake Petroleum
      Company, Inc., a Massachusetts Corporation, authorized to use the leasehold
      premises "...for a gasoline service station, convenience store and a fast food
      establishment, with drive thru coffee, or for any other lawful purpose....".

  5. Plaintiff wishes to add Quick Stop Properties, LLC, and Drake Petroleum
      Company, Inc. as co-defendants in the within action.


  6. A copy of the proposed Amended Complaint is attached hereto as Exhibit C.


      WHEREFORE, Plaintiff requests the following relief:

  A. That the within Motion be granted;

   B. For such other orders as this Honorable Court deems meet and just.

                                  Respectfully submitted,

                                  WILLIAM L BROUCK,
                                  By His Attorney




Date: March 8, 2021
                                  Charles F. Perrault BAR ID #2002
                                  PERRAULT LAW GROUP, PLLC
                                  79 Haverhill Street
                                  Methuen, MA 01844-4203
                                  (978) 975-4100
                                  cperrault@perraultlaw.com

                                            2
           Case 1:21-cv-00368 Document 1-1 Filed 05/07/21 Page 7 of 22




                                CERTIFICATE OF SERVICE


       I, Charles F. Perrault, counsel for Plaintiff, hereby certify - pursuant to Rule 13.(d) of the
Supplemental Rules Of The Superior Court Of New Hampshire For Electronic Filing - that I
have through the Court's electronic filing system timely provided a copy of Plaintiff's, William
L. Bromic, Motion To Amend Complaint to all other parties in the case, as follows:


Michael R. Mortimer, Esq.
NH Bar No. 1813
Wadleigh, Starr & Peters, P.L.L.C.
95 Market Street Manchester, NH 03101
(603) 669-4140
mmortimer@wadleiehlaw.com




Date: March 8, 2021
                                                      Charles F. Perrault




                                                  3
Case 1:21-cv-00368 Document 1-1 Filed 05/07/21 Page 8 of 22




              Exhibit A
      Case 1:21-cv-00368 Document 1-1 Filed 05/07/21 Page 9 of 22


                                                               EXHIBIT A


                        MA/pja 08-20-1961 09/21/08

                                 LEASE

1.   PARTIES
     THIS INDENTURE made this AL1,14.'day of September, 2008 by and
between Richstead Associates, LLC of 592 Lafayette Road,
Hampton, NH 03845 (hereinafter called the Lessor, which
expression shall include its successors and assigns, wherever the
context so admits) of the one part, and Drake Petroleum Company,
Inc., a Massachusetts Corporation having its principal place of
business at 221 Quinebaug Road, North Grosvenordale, CT 06255
(hereinafter called the Lessee, which expression shall include
its successors and assigns, wherever the context so admits) of
the other part.

2.   DEMISED PREMISES
     WITNESSETH, that in consideration of the rent and covenants
herein reserved and contained on the part of the Lessee to be
paid, performed and observed, the Lessor does hereby demise and
lease unto the Lessee the following described premises, together
with the buildings, improvements, and fixtures, now or hereafter
placed or erected thereon:

     (a) A portion of a certain parcel of land located at
     416 Emerson Avenue, Town of Hampstead, County of
     Rockingham, State of New Hampshire, being the same
     premises as approximately shown on Exhibit A consisting
     of approximately 1 acre, attached hereto and
     incorporated herein by reference, hereinafter referred
     to as the "Demised Premises".

     (b) Lessee and Lessor shall each have the right in common to
     use the area shown as the "Access Area" on Exhibit A for
     ingress to and egress from the property that the Demised
     Premises are a part. Said Access Area may be used by Lessee,
     Lessor and their employees, invitees, lessees and customers
     while conducting business on the property.

3.   USE OF DEMISED PREMISES
     The Demised Premises may be used for a gasoline service
station, convenience store and a fast food establishment, with
drive thru coffee, or for any other lawful purpose deemed
appropriate by Lessee with the consent of the Lessor, which
consent shall not be unreasonably withheld or delayed.

4.   ORIGINAL TERM
     The Original Term of this Lease shall be for twenty (20)
years, commencing on the date Lessor completes Lessor's
obligations specified in the Scope of Work attached hereto as
Exhibit C or four (4) months from the date Lessee obtains its
building permit for the structure shown in Exhibit B of this
Lease; which ever occurs last, but in no event later than
Case 1:21-cv-00368 Document 1-1 Filed 05/07/21 Page 10 of 22




              Exhibit B
     Case 1:21-cv-00368 Document 1-1 Filed 05/07/21 Page 11 of 22


                                                                                      EXHIBIT B

                           LEASE MODIFICATION AGREEMENT

       This Lease M 11 •T 11 • 1 Agreement ("Agreement") is entered into and effective
as of the t\ day of              , 2017 by and between Quick Stop Properties, LLC, a
Massachusetts limited liability company, having a place of business at 33 Clementi Lane,
Methuen, MA 01844 ("Lessor") and Drake Petroleum Company, Inc., a Massachusetts
corporation, having a place of business at 800 South Street, Suite 500, Waltham, MA
02453 ("Lessee").

                                     WITNESSETH:

       WHEREAS, by a lease instrument dated the 26th day of September, 2008, as
amended and modified, (the "Lease") Richstead Associates, LLC leased to Lessee a
portion of that certain premises commonly known as 416 Emerson Avenue, Hampstead,
NH and more particularly described in said Lease (the "Premises"), reference to which is
hereby made for a full and complete description;

        WHEREAS, Lessor acquired the Premises on or about June 16, 2014 by virtue of
a foreclosure deed and is now the owner of the demised Premises and has succeeded to all
the rights and obligations of Richstead Associates, LLC therein;

      WHEREAS, the Town of Hampstead required the Lessor to supply trash
dumpsters in accordance with an approved site plan, which required the removal of the
dumpsters supplied by Lessee; and

       WHEREAS, the parties hereto desire to modify said Lease as hereinafter
provided.

      NOW, THEREFORE, in consideration of the Premises and of the terms,
covenants and consideration set forth herein, the sufficiency and receipt whereof is hereby
acknowledged, the parties hereto agree as follows:

       • The parties hereby agree and confirm that all notices or other communication
under the Lease must be addressed to the following respective addresses:

       if to Lessee, at:

               Drake Petroleum Company, Inc.
               800 South Street, Suite 500

                                            1
        Case 1:21-cv-00368 Document 1-1 Filed 05/07/21 Page 12 of 22             Hie hate: / U!21321 WM P
                                                                                  Rockingham Superior Cot
                                                                                           E-Filed Docume




                              STATE OF NEW HAMPSHIRE

     ROCKINGHAM, SS.                                SUPERIOR COURT
                                                    DOCKET NO. 218-2020-CV-00584


                                    WILLIAM L. BROUCK

                                                   V.

                        QUICK STOP PROPERTIES, LLC,
                     DRAKE PETROLEUM COMPANY, INC., and
                        EXXON MOBIL CORPORATION,



                             FIRST AMENDED COMPLAINT


                                              PARTIES


1.   Plaintiff, William L. Brouck, is an adult individual residing at 82C Main Street,

     Kingston, Rockingham County, State of New Hampshire.

2.   Defendant, Quick Stop Properties, LLC, is a Massachusetts limited liability

     company with a principal place of business at 33 Clementi Lane, Methuen, Essex

     County, Massachusetts.

3.   Defendant, Drake Petroleum Company, Inc. is a Massachusetts corporation with a

     principal place of business at 800 South Street, Suite 500, Waltham, Middlesex

     County, Massachusetts.




                                                    1

                      This is a Service Document For Case: 218-2020-CV-00584
                                     Rockingham Superior Court
        Case 1:21-cv-00368 Document 1-1 Filed 05/07/21 Page 13 of 22




4.   Defendant, Exxon Mobil Corporation, is a foreign corporation with a principal

     place of business located at 5959 Las Colinas Boulevard, Irving, Dallas County,

     Texas.




                             COUNT I — NEGLIGENCE
                 (William L. Brouck v. Quick Stop Properties, LLC)



5.   At all times relevant Defendant, Quick Stop Properties, LLC (hereinafter, "QSP")

     was the owner of the land with the buildings thereon known as 416 Emerson

     Avenue, Hampstead, Rockingham County, New Hampshire (hereinafter the

     "premises"). From the premises an Exxon Mobil gasoline service station, a

     convenience store, and related and unrelated businesses operated.

6.   On or about February 17, 2020 Plaintiff was a patron, visitor or business invitee of

     said Exxon Mobil gasoline service station, and, therefore, was lawfully upon the

     premises.


7.   At all times germane, Defendant QSP owed a duty to those lawfully upon the

     premises to maintain its property in a reasonably safe condition.


8.   In breach of its duty, Defendant QSP failed to maintain and/or repair the

     gutter/drainage system in, on, or around the roof covering the area around the

     gasoline pumps. As a consequence, water dripped onto the asphalt surface below,



                                              2
         Case 1:21-cv-00368 Document 1-1 Filed 05/07/21 Page 14 of 22




      causing ice to form. Defendant QSP further failed to remove or salt, sand or

      otherwise treat said accumulation of ice.


9.    On or about February 17, 2020 Plaintiff slipped and fell on the ice which had

      formed, and sustained serious personal injuries.


10.   The negligence of Defendant QSP was the direct and proximate cause of Plaintiff's

      fall and injuries.


11.   At all times germane, Plaintiff was in the exercise of due care.


             WHEREFORE, Plaintiff, William L. Brouck, prays that judgment be

      entered in his favor against the Defendant, QSP, in an amount which will fairly and

      adequately compensate him for his conscious pain and suffering, hedonic loss, lost

      income, medical bills, permanent injury, and all other damages recoverable,

      together with interest, costs and such other relief as this Honorable Court may

      deem appropriate.



                                COUNT II — NEGLIGENCE
                   (William L. Brouck v. Drake Petroleum Company, Inc.)




12.   Plaintiff re-alleges and reavers those allegations made in Paragraphs 1-11 and

      hereby incorporates them herein by reference.



                                                  3
         Case 1:21-cv-00368 Document 1-1 Filed 05/07/21 Page 15 of 22




13.   At all times relevant Defendant Drake Petroleum Company, Inc. (hereinafter

      "Drake") held an interest in the subject premises as lessee to a certain September

      26, 2008 Lease between Richstead Associates, LLC (predecessor owner to

      Defendant QSP) and Drake; and as lessee to a certain Lease Modification

      Agreement dated May 8, 2017 between Defendant QSP and Defendant Drake

14.   By virtue of said leases, Drake operated the aforementioned Exxon Mobil gasoline

      services station, and/or convenience store and/or related businesses on said

      premises.

15.   At all times germane, Defendant Drake owed a duty to those lawfully upon the

      premises to maintain the premises in a reasonably safe condition.


16.   In breach of its duty, Defendant Drake failed to maintain and/or repair the

      gutter/drainage system in, on, or around the roof covering the area around the

      gasoline pumps. As a consequence, water dripped onto the asphalt surface below,

      causing ice to form. Drake further failed to remove or salt, sand or otherwise treat

      said accumulation of ice.


17.   On or about February 17, 2020 Plaintiff slipped and fell on the ice which had

      formed and sustained serious personal injuries.


18.   The negligence of Defendant Drake was the direct and proximate cause of

      Plaintiff's fall and injuries.


19.   At all times germane, Plaintiff was in the exercise of due care.

                                                4
         Case 1:21-cv-00368 Document 1-1 Filed 05/07/21 Page 16 of 22




             WHEREFORE, Plaintiff, William L. Brouck, prays that judgment be

      entered in his favor against the Defendant, Drake, in an amount which will fairly

      and adequately compensate him for his conscious pain and suffering, hedonic loss,

      lost income, medical bills, permanent injury, and all other damages recoverable,

      together with interest, costs and such other relief as this Honorable Court may

      deem appropriate.



                              COUNT III — NEGLIGENCE
                     (William L. Brouck v. Exxon Mobil Corporation)


20.   Plaintiff re-alleges and reavers the allegations made in Paragraphs 1-19 and

      hereby incorporates them herein by reference.

21.   At all times relevant Defendant Mobil Exxon Corporation (hereinafter "Mobil")

      held an interest in and/or exercised control over the subject premises.

22.   Mobil exercised control over the premises including, but not limited to the

      aforementioned Exxon Mobil gasoline services station, and/or convenience store

      and/or related businesses operating from said premises.

23.   At all times germane, Defendant Mobil owed a duty to those lawfully upon the

      premises to maintain the premises in a reasonably safe condition.


24.   In breach of its duty, Defendant Mobil failed to maintain the premises in a

      reasonably safe condition. As a consequence, water dripped onto the asphalt


                                                5
         Case 1:21-cv-00368 Document 1-1 Filed 05/07/21 Page 17 of 22




      surface below, causing ice to form. Mobil further failed to remove or salt, sand or

      otherwise treat said accumulation of ice.

25.   On or about February 17, 2020 Plaintiff slipped and fell on the ice which had

      formed and sustained serious personal injuries.


26.   The negligence of Defendant Mobil was the direct and proximate cause of

      Plaintiff's fall and injuries.


27.   At all times germane, Plaintiff was in the exercise of due care.


             WHEREFORE, Plaintiff, William L. Brouck, prays that judgment be

      entered in his favor against the Defendant, Mobil, in an amount which will fairly

      and adequately compensate him for his conscious pain and suffering, hedonic loss,

      lost income, medical bills, permanent injury, and all other damages recoverable,

      together with interest, costs and such other relief as this Honorable Court may

      deem appropriate.


         PLAINTIFF, WILLIAM L. BROUCK, HEREBY DEMANDS A TRIAL
               OF ALL ISSUES BEFORE A JURY OF HIS PEERS.




                                                  6
   Case 1:21-cv-00368 Document 1-1 Filed 05/07/21 Page 18 of 22




                             Respectfully submitted,

                             WILLIAM L BROUCK,
                             By His Attorney




Date: March 8, 2021
                             Charles F. Perrault BAR ID #2002
                             PERRAULT LAW GROUP, PLLC
                             79 Haverhill Street
                             Methuen, MA 01844-4203
                             (978) 975-4100
                             cperraultalperraultlaw.com
                     Case 1:21-cv-00368 Document 1-1 Filed 05/07/21 Page 19 of 22                File Uate: aributrzu 11:4U
                                                                                                  Rockingham Superior Cc
                                                                                                             E-Filed Docum
                               THE STATE OF NEW HAMPSHIRE
                                             JUDICIAL BRANCH
                                        http://www.courts.state.nh.us
Court Name:           Rockingham Superior Court
Case Name:            William L. Brouck v. ExxonMobil Corporation
Case Number: 218-2020-CV-00584
 (if known)

                               CASE STRUCTURING AND ADR ORDER
                                    (See Superior Court Civil Rules 5 and 32)
1.    Plaintiffs Counsel: Trial Charles   F. Perrault           At conference Charles F. Perrault
2.    Defendant's Counsel: Trial Michael R. Mortimer            At conference Michael R. Mortimer
3.    Causes(s) of action: negligence                        Counterclaims none
4.    Insurance carrier: Liberty Mutual                      Disclosure of policy limits by: 9/30/2020
5.    ❑ The parties consent to this case being transferred to the Business and Commercial Dispute
      Docket. A motion requesting this transfer shall be filed with the Court within 30 days. Upon receipt,
      the Clerk will submit the motion to the Merrimack Superior Court for ruling.
6.    If defendant claims that unnamed parties are at fault (see DeBenedetto v. CLD Consulting Engineers
      Inc., 153 N.H. 793 (2006)), defendant shall disclose the identity of every such party and the basis of
      the allegation of fault no later than 12/15/2020                             . Plaintiff shall then have 30
      days from the date of disclosure to amend the initiating pleading.
7.    Is there an agreement to waive statutory expert disclosure requirements under RSA 516:29-b?
      10 Yes ❑ No
8.    E The parties have exchanged e-mail addresses and agree that the e-mail service of pleadings
      between the parties shall be considered in compliance with Superior Court Administrative Order 46.
9.    Plaintiff's disclosure of experts and reports due: 02/11/2021
      Defendant's disclosure of experts and reports due: 05/03/2021
10.   The following deadlines apply:
      All interrogatories propounded by 03/05/2021
      All depositions to be completed by 07/01/2021
      All dispositive motions to be filed: no later than 120 days prior to the trial
      Completion of all discovery: 07/01/2021
      Deadline for filing all other pre-trial motions: 14 days prior to trial management conference
      Deadline for filing of witness and exhibit lists: 14 days prior to trial management conference
11.   Jury trial requested? El Yes ❑ No
12.   If jury trial previously demanded, is it now being waived? ❑ Yes Ei No
13.   Requested trial date: 09/01/2021                 Estimated trial length: 3 days
14.   Jury trial assignment: Trial Mgt Conf.:                                Jury Selection:
15.   Bench trial assignment: Trial Mgt Conf:                                Week of:
16. Trial counsel and self-represented parties shall appear at the trial management conference and be
    prepared to address settlement potential. Parties represented by counsel shall be available for
    contact by telephone during the trial management conference. All pending pretrial motions shall be
    heard at the trial management conference, or as scheduled by the court. Failure to appear at the
    trial management conference or trial may result in dismissal, default or other sanctions.



NHJB-2700-Se (07/01/2018)          This is a Service Document For Case: 218-2020-CV-00584
                                                  Rockingham Superior Court
                  Case 1:21-cv-00368 Document 1-1 Filed 05/07/21 Page 20 of 22
Case Name: William L. Brouck v. ExxonMobil Corporation
Case Nuinber: 218-2020-CV-00584
CASE STRUCTURING AND ADR ORDER
                                   ADR (Alternative Dispute Resolution)
Superior Court Civil Rule 32 requires the Court to assign all civil cases to ADR unless the parties
represent by joint motion they have engaged in formal ADR before a neutral third party before
filing suit or the Court exempts the parties by motion for good cause shown.
17. ADR Order:
      RI The parties stipulate and agree to an ADR process. OR
      ❑ The parties do not agree to an ADR process and request the Court complete this section.
       A. Type of ADR
       g   Mediation                   ❑    Neutral Case Evaluation            ❑     Arbitration
       ❑      Other Neutral Third Party Process:
       Name of person chosen to conduct ADR: Honorable Robert Morrill                 I   Paid ❑ Volunteer
       Address: 155 Fleet Street, Portsmouth, NH 03801
       Phone: 603-828-8564                         Email: judge@bobmorrill.com
       Names of alternates: 1. Dennis Ducharme                        2. Melinda Gehris
    B. Scheduling your ADR Session: Date ADR shall be completed by 02/26/2021
    You and the other side must contact the person selected to schedule the ADR session.
    C. ADR Reporting: The Plaintiff shall file a copy of the ADR report with the court within 30 days of
    the ADR session. If the ADR report is not timely filed, the court may schedule a show-cause hearing
    to determine the status of the ADR process and to impose sanctions appropriate to the
    circumstances, if necessary.
18. ❑ The Court has determined the parties are exempt from Rule 32 ADR.
19. Other orders:
       None



Charles F. Perrault                                        /s/ Charles F. Perrault                 08/25/2020
Name of Filer                                             Signature of Filer                          Date
Perrault Law Group                2002                     (978) 975-4100
Law Firm, if applicable           Bar ID # of attorney    Telephone
79 Haverhill Street                                        cperrault@perraultlaw.com
Address                                                   E-mail
Methuen                         MA         01844-4203
City                           State          Zip code


Michael R. Mortimer                                        Is/ Michael R. Mortimer                 08/25/2020
Name of Filer                                             Signature of Filer                          Date
Wadleigh, Starr & Peters          1813                    603-669-4140
Law Firm, if applicable           Bar ID # of attorney    Telephone
95 Market Street                                           mmortimer@wadleighlaw.com
Address                                                   E-mail
Manchester                      NH              03101
City                           State          Zip code


NHJB-2700-Se (07/01/2018)
                 Case 1:21-cv-00368 Document 1-1 Filed 05/07/21 Page 21 of 22
Case Name: William Brouck v. ExxonMobil Corporation
Case NuMber: 218-2020-CV-00584
CASE STRUCTURING AND ADR ORDER


Name of Filer                                        Signature of Filer                           Date

Law Firm, if applicable       Bar ID # of attorney   Telephone

Address                                              E-mail

City                        State        Zip code




Name of Filer                                        Signature of Filer                           Date

Law Firm, if applicable       Bar ID # of attorney   Telephone

Address                                              E-mail

City                        State        Zip code

                                                                      fti ik.‘A
SO ORDERED:
                                                               Honorable Marguerite L. Wageling
                                                                     August 26, 2020


Date                                                 Presiding Justice


                                                              Clerk's Notice of Decision
                                                              Document Sent to Parties
                                                              on 08/26/2020




NHJB-2700-Se (07/01/2018)
                   Case 1:21-cv-00368 Document
                              Rockingham County1-1 Filed 05/07/21
                                                Sheriff's   OfficePage 22 of 22
                                    CERTIFICATE OF SERVICE


Rockingham Superior Court
County of Rockingham, New Hampshire

BROUCK, WILLIAM
                                        Docket Number:    20-CV-584
vs.
                                        Sheriff File Number:    21-1212-CP
QUICK STOP PROPERTIES, LLC,




I, DEPUTY SHERIFF MATTHEW R 014-CARACCIOLO, of the Rockingham County
Sheriff's Office, Rockingham County, New Hampshire, certify and affirm that
on 04/09/2021 at approximately 02:10pm at 147 PLAISTOW RD, PLAISTOW, NH
served the within SUMMONS & COMPLAINT upon QUICK STOP PROPERTIES, LLC„ the
defendant named herein, in the following manner.

PERSONAL SERVICE

By delivering to and leaving with QUICK STOP PROPERTIES, LLC„ personally a
true copy thereof, said person being known or identified to me as the
person mentioned and described therein




                                                         At.
Dated:04/09/2021                      DEPUTY SHERIFF MATTHEW R 014-CARACCIOLO
